[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
RULINGS ON DEFENDANT'S MOTION FOR CONTEMPT AND MODIFICATION
The defendant seeks to have the plaintiff declared in contempt for failure to provide medical insurance coverage for the minor children; and, further seeks to have the support payments order modified by increasing them. Also, the defendant seeks an order requiring the plaintiff to provide medical and dental insurance coverage for the children, as well as to have the plaintiff pay or contribute to the payment of past medical and dental expenses for the children.
The court after hearing the evidence presented by the parties, finds, that the parties' judgment of dissolution, dated August 11, 1978, provides for support payments by the plaintiff father to the defendant mother in the monthly sum of CT Page 4775 $100.00 for each child, and further provides that the plaintiff father ". . . maintain medical insurance when available through employment for the benefit of the minor children."
The court also finds that the parties informally talked outside the court's presence, but prior to the entry of judgment that the plaintiff would be liable for past and future medical expenses of the minor children to the extent that he was able to pay them. That this information was not submitted to the court, nor was it incorporated into the judgment.
Also, that the defendant incurred medical expenses for the minor children. That these expenses were paid by the defendant and would have been paid by the plaintiff's insurance carrier if they had been submitted by him or if he had permitted the defendant to submit these medical bills to the medical carrier.
The court notes that the judgment of dissolution orders the plaintiff to provide medical insurance coverage for the minor children where his employment provides such coverage, however, it is silent on unreimbursed medical expenses. Since both parents are liable for medical expenses of the minor children, see section 46b-37 Conn. Gen. Stat., the court finds that the plaintiff is equally liable with the defendant for the medical expenses for the children.
The court finds that the plaintiff failed to pay one-half of the unreimbursed medical and dental expenses incurred for the benefit of the minor children.
Therefore, the court orders that the plaintiff pay to the defendant one-half of the $2,254.26 paid by the defendant for past medical expenses, as well as payment of one-half of any outstanding medical bills for the children. Further, the defendant is ordered to pay one-half of past dental bills amounting to $5,320.00 and outstanding dental bills for services to the children.
The court further finds that there is such a change in the financial circumstances of the parties that the defendant's motion to modify the order of support is granted.
The plaintiff is to pay to the defendant support in the sum of $100.00 per week per child together with the sum of $50.00 per week towards the above mentioned medical and dental expenses.
The court also finds that there is no adequate showing that the plaintiff failed to provide medical insurance coverage CT Page 4776 for the minor children when it was available through his employment.
Therefore, the court enters the following orders:
The plaintiff is found to be in contempt for failing to pay one-half of the unreimbursed medical expenses. To purge himself of that contempt the plaintiff is to pay one-half of those expenses at the rate of $50.00 per week until they are fully paid. Those payments by the plaintiff are to be made directly to the defendant.
The plaintiff is to pay to the defendant support for the minor children as modified above.
Further, the plaintiff is to pay to the defendant within 30 days, $250.00 towards her attorney fees.
JULIUS J. KREMSKI, STATE TRIAL REFEREE